Citation Nr: 1714820	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-27 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, claimed as bilateral leg cramps.

2.  Entitlement to service connection for a headache disability.

3.  Service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

4.  Entitlement to increased rating for right knee degenerative joint disease/total right knee arthroplasty (right knee disability), currently assigned "staged" ratings of two 10 percent ratings prior to April 29, 2013 and 30 percent from July 1, 2014.

5.  Entitlement to increased ratings for left knee degenerative joint disease status post total knee replacement (left knee disability), currently assigned "staged" ratings of two 10 percent ratings prior to April 29, 2014 and 30 percent from July 1, 2015.

6.  Entitlement to individual unemployability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, the RO assigned a temporary total 100 percent evaluation for total right knee arthroplasty, effective April 29, 2013.  A 30 percent evaluation was assigned from July 1, 2014.  In January 2015, the RO assigned a temporary total 100 percent evaluation for total left knee replacement, effective April 29, 2014.  A 30 percent evaluation was assigned from July 1, 2015.  Accordingly, as the Veteran is in receipt of the maximum schedular rating during those periods, they are not before the Board.  

In July 2015, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

After considering the evidence of file, the claim of service connection for PTSD has been expanded/recharacterized so that it is being considered as a claim of service connection for a psychiatric disability, however diagnosed, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In October 2015, the Board remanded the claims for additional adjudication to include VA examinations.  At that time, the Board also found that the issue of entitlement to a TDIU rating had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Additionally, at the time of the October 2015 Board remand, the claim for entitlement to service connection for a skin disability was on appeal.  The AOJ granted service connection for a skin disability in a July 2016 rating decision.  As such, the claim is no longer on appeal.  

The issues of entitlement to increased ratings for left and right knee disabilities; entitlement to service connection for headaches, leg cramps; and, entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder that was incurred during active duty or due to a documented event or incident of his period of active service or events therein.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disability, to include PTSD, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the notice requirement of VCAA has been met by way of letters sent in October 2009 and February 2010.  These letters were sent to the Veteran before adjudication of the claims.  The letters identified evidence the VA would collect and delineated information or evidence the Veteran is required to provide.  The letters further explained how the VA assigns disability ratings and the factors considered.

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claims has been identified and obtained.  The Veteran's VA medical records and the private medical records that he has identified are of record.  In addition, the Veteran was given a VA examination in June 2016.  The Veteran was also provided with a fee-based examination in November 2009.  The examiners' respective reports are of record, and document all the necessary findings for a service connection determination.  Review of these examination reports reveals that VA has satisfied the duty to assist by securing medical evidence regarding the nature of the Veteran's claimed psychiatric disorder.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.

The Veteran offered personal testimony at a July 2015 Board hearing.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).

The Board also finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the above, the Board finds that the duties to notify and assist the Veteran have been satisfied, and the Board will now consider the Veteran's claims on the merits.

II.  Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, a psychosis will be service-connected if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  It is now well settled that 'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that 'competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.').

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.') (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Factual Background

In a November 2009 fee-based examination, the Veteran complained of nightmares while he was in Vietnam and for about 25 years later after he came home from Vietnam.  He stated that he continues to have nightmares and sleep disturbance but the nightmares are not related to Vietnam experience, but to "things in my life afterwards."  The Veteran also reported feeling helpless all the time since he lost his job.  After a mental status evaluation, the examiner noted a diagnosis of depressive disorder NOS and mild anxiety symptoms related to depression.  The examiner opined the Veteran's problems are related to primary support group (divorced), and other psychosocial and environmental stressors (unemployment).  The examiner indicated the Veteran did not meet the criteria of a PTSD diagnosis as he has had no significant changes in functional status or quality of life as result of a traumatic experience.  

In a January 2010 VA progress note, the Veteran contacted the VA for episodic feelings of hopelessness and helplessness.  He stated he has been depressed for the past 2 years. 

In a December 2010 VA psychology note, the Veteran reported significant stressors in the last 3 years including divorce, death of his mother, losing his job, and diagnosis of colon cancer.  He complained anergia, anhedonia, sleep problems, poor appetite, and depressed mood.  After a mental status evaluation, the examiner reported a diagnosis of depressive disorder NOS.  

January and March 2011 VA progress notes also showed a diagnosis of depressive disorder NOS. 

During a July 2015 hearing, the Veteran testified that he used to have nightmares and a really bad nervous stomach after he ate for a long time.  He stated that he has not sought treatment because he does not feel comfortable doing so. 

During a June 2016 VA examination, the examiner found the Veteran's symptoms do not meet the diagnostic criteria for PTSD or other psychiatric disability.  

Additional VA treatment records include positive depression and PTSD screens in October 2009 and January 2010, but no other mental health treatment.  

Analysis

As set forth, the November 2009 fee-based and June 2016 VA examiners determined that the Veteran did not meet the diagnostic criteria for PTSD.  The Board finds these examinations highly probative in that the examiners reviewed the claims folder, obtained a detailed history, examined the Veteran, and set forth extensive rationale for their findings.

The Board acknowledges, however, that there are positive PTSD screenings within the claims file.  Nonetheless, the Board finds the fee-based and VA examiner's opinions more probative than the VA screenings.  

The Board has also considered whether the Veteran's depressive disorder is related to active duty service.  As set forth, such a relationship is not shown and the record does not contain probative evidence to the contrary.  In making this determination, the Board acknowledges the Veteran's contentions that his psychiatric problems stem from service.  Questions of competency notwithstanding, his lay assertions simply do not outweigh the well-reasoned VA and fee-based opinions of record.  Considering all the lay and medical evidence of file, the Board finds that, overall, that there has been substantial compliance with prior the prior Board remand and the evidence of record is sufficient to determine that the Veteran has not has a confirmed diagnosis of PTSD at any time during the appellate period and that there is not a currently diagnosed acquired psychiatric disability that is attributable to service.  After careful consideration of the medical evidence of record, the Board finds that another remand to consider whether the Veteran has any acquired psychiatric disability under the DSM-IV would serve no useful purpose as it would further delay final adjudication of this claim without indication that it would lead to evidence in support of grant of this claim.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.


REMAND

Initially, the Board notes the claims for a bilateral leg disability and a headache were remanded for a VA examination in October 2015.  The Veteran underwent VA neuro and leg examinations in June 2016.  The examiner determined the Veteran's leg muscle cramps and headaches are not related to service.  The examiner conceded that the Veteran marked "Yes" to cramps in the legs and frequent or severe headaches in an STR; however the examiner noted there is no evidence of him ever being evaluated/treated for these in service or post-military discharge.  The examiner did not give any weight to the Veteran's competent statements that he has suffered from headaches and leg cramps since his injury in service, even if he did not seek treatment for these disabilities in service.  As the Veteran is competent to report headaches and leg cramps in service, the Board finds an addendum opinion is necessary.  

The claims for entitlement to increased ratings for right and left knee disabilities are remanded for additional VA treatment records.  Although it is clear that the RO granted increased ratings and temporary total ratings based on VA treatment records which indicate the Veteran underwent right and left knee replacements, the Board notes that the claims file does not contain any treatment records from April 2011 to January 2015, which includes the April 29, 2013 and April 29, 2014 knee replacements and subsequent treatment.  Additionally, the July 2015 VA treatment note indicates the Veteran is receiving symptomatic care after his status-post knee replacements; however, the VA treatment records in the file dated January 2015 to July 2016 do not include any knee treatment.  As any treatment subsequent to the July 1, 2014 right knee replacement is relevant to the claim and there seems to be outstanding knee treatment, the Board finds a remand is necessary.  

The Veteran's claim for TDIU is remanded as intertwined with the remanded claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record copies of complete records of all VA treatment the Veteran has received for knee disabilities from April 2011 to the present. 

2.  Thereafter, forward the Veteran's claims file to the VA examiner who provided the June 2016 VA medical opinions.  If this VA examiner is unavailable, have a suitable substitute provide the necessary additional comment (supplemental or addendum opinion).  In this eventuality, this may require having the Veteran reexamined, but this is left to the examiner's discretion as to whether another actual examination is necessary.  The examiner must annotate his or her report as to whether the claims file was reviewed.

The examiner is requested to submit an addendum opinion providing additional comment on the etiology of the Veteran's leg cramps and headaches in terms of whether it is at least as likely as not (50% percent or greater) that his headaches and leg cramps initially manifested during, or is related to, his active duty service.

Because he is competent as a layman to report having experienced some headaches and leg cramps in service, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or as a result of his military service in determining whether any current headaches or leg cramps may have originated in service.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible, such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

4.  Then, the AOJ should readjudicate the claims on appeal, to include entitlement to TDIU.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


